528 So. 2d 987 (1988)
Rosa SMITH and Columbus Smith, Appellants,
v.
WINN DIXIE STORES, INC., Appellee.
No. 87-2583.
District Court of Appeal of Florida, Third District.
July 26, 1988.
Proenza, White & Huck and William J. Howell, Jr. and H. Mark Vieth, Miami, for appellants.
Richard N. Blank, Fort Lauderdale, for appellee.
Before SCHWARTZ, C.J., and DANIEL S. PEARSON and JORGENSON, JJ.
PER CURIAM.
We affirm the summary judgment for the defendant, Winn Dixie Stores, Inc., because there is no evidence as to the length of time the "green leafy substance" upon which the plaintiff allegedly slipped was on the floor, and, as this court has observed, "the fact that there is no inspection for a given length of time in itself provides no proof that the defect was actually there for a sufficient period to place the landowner on reasonable notice of its existence." McCanick v. W.J.A. Realty Limited Partnership, 516 So. 2d 1129, 1130 n. 1 (Fla. 3d DCA 1987).
Affirmed.